As Filed with the U.S. Securities and Exchange Commission on September 18, 2009 1933 Act File No. 333-132114 1940 Act File No. 811-21861 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 4 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 5 T (Check appropriate box or boxes.) AMERICAN CENTURY GROWTH FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: December 1, 2009 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) T on December 1, 2009 pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 1, 2009 American Century Investments Prospectus Legacy Focused Large Cap Fund Investor Class (ACFOX) Institutional Class (ACFSX) R Class (ACFCX) Advisor Class (ACFDX) Legacy Large Cap Fund Investor Class (ACGOX) Institutional Class (ACGHX) R Class (ACGEX) Advisor Class (ACGDX) Legacy Multi Cap Fund Investor Class (ACMNX) Institutional Class (ACMHX) R Class (ACMEX) Advisor Class (ACMFX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary – Legacy Focused Large Cap Fund 2 Investment Objective 2 Fees and Expenses 2 Principal Investments, Principal Risks and Performance 3 Portfolio Management 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Fund Summary – Legacy Large Cap Fund 6 Investment Objective 6 Fees and Expenses 6 Principal Investments, Principal Risks and Performance 7 Portfolio Management 9 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 Fund Summary – Legacy Multi Cap Fund 10 Investment Objective 10 Fees and Expenses 10 Principal Investments, Principal Risks and Performance 11 Portfolio Management 13 Purchase and Sale of Fund Shares 13 Tax Information 13 Payments to Broker-Dealers and Other Financial Intermediaries 13 Objectives, Strategies and Risks 14 Management 16 Investing Directly with American Century Investments 18 Investing Through a Financial Intermediary 20 Additional Policies Affecting Your Investment 21 Share Price and Distributions 25 Taxes 27 Multiple Class Information 29 Financial Highlights 30 ©2009 American Century Proprietary Holdings, Inc. All rights reserved. Fund Summary – Legacy Focused Large Cap Fund Investment Objective The fund seeks long-term capital growth. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Institutional R Advisor Maximum Account Maintenance Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional R Advisor Management Fee 1.10% 0.90% 1.10% 1.10% Distribution and Service (12b-1) Fees None None 0.50% 0.25% Other Expenses 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.11% 0.91% 1.61% 1.36% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that youinvest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class Institutional Class R Class Advisor Class Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was [XX%] of the average value of its portfolio. -2- Principal Investments, Principal Risks and Performance The fund uses a quantitative investment process designed to identify common stocks of companies that currently have, or are expected to have, earnings and revenues that are not only growing, but growing at an accelerating rate, and that also have strong price momentum. This process is based on a proprietary multi-factor model that scores the securities in the fund’s investment universe. The portfolio managers then select from among the highest scored securities when making purchase decisions for the fund. These securities may be categorized as “growth” or “value” stocks and may be selected regardless of their weighting in any index or other benchmark and regardless of geographic location. Under normal market conditions, Legacy Focused Large Cap will invest at least 80% of its assets in stocks of companies that, at the time of purchase, are large cap companies as defined by Morningstar. Typically, the fund intends to exceed this 80% requirement and be fully invested in large cap stocks. The fund’s principal risks include: • Investment Process – The fund’s investment model was developed by American Century Investments to analyze investment opportunities. This analysis is based on historical data. To the extent that this data is inaccurate or the investment model is not effective, the fund’s performance may suffer. • Nondiversification – The fund is classified as nondiversified. A nondiversifiedfund may invest a greater percentage of its assets in a smaller number of securities than a diversified fund. This gives the portfolio managers the flexibility to hold large positions in a small number of securities. If so, a price change in any one of those securities may have a greater impact on the fund’s share price than would be the case in a diversified fund. • High Turnover – The fund’s portfolio turnover may be high when compared to a “buy and hold” fund strategy. This could result in relatively high commission costs, which could hurt the fund’s performance, and create tax liabilities for the fund’s shareholders. • Foreign Securities – The fund may invest in foreign securities, which can be riskier than investing in U.S. securities. Foreign investments may be significant at times. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the companies whose securities the fund owns and other factors generally affecting the securities market. • Price Volatility – The value of the fund’s shares may fluctuate significantly in the short term. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. -3- Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance.
